DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and species for the polyphosphate wherein R1 is absent and n is 3 in the reply filed on 7/12/2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-18, 20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is vague and indefinite because it is unclear exactly what applicants mean with “all reagents” in the phrase in step d “removal of all reagents from the initiator” sequence”. It is unclear if “all reagents” are reagents added with the initiator sequence in step a, or “all reagents” mean the 3’-reversibly blocked nucleoside triphosphate, the terminal transferase or a functional equivalent or fragment thereof of step b, and the capping polyphosphate containing species of step c.
Further claim 7 states in step c. adding a capping polyphosphate containing species. However, it is unclear what said polyphosphate containing species is supposed to cap.
Regarding claims 10, 15, 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Closest PriorArts
The closest prior arts are:
Hiatt et al. US 5,990,300:
Hiatt et al. teaches a method for synthesizing a polynucleotide of a predetermined sequence, comprising: 
 (a) providing an initiating substrate comprising a nucleoside having an unprotected 3'-hydroxyl group; and 
(b) reacting said initiating substrate with a nucleoside 5'-triphosphate having its 3' position protected with a removable blocking moiety, wherein said nucleoside 5'-triphosphate is selected according to the order of said predetermined sequence, in the presence of an enzyme that catalyzes the formation of a 5' to 3' phosphodiester linkage between said unprotected 3'-hydroxyl group of said initiating substrate and a 5'-phosphate of said nucleoside 5'-triphosphate, so as to add said nucleoside to said initiating substrate. 
c) removing the blocking moiety protecting the 3' position of said nucleoside 5'-triphosphate to produce an initiating substrate having an unprotected 3'-hydroxyl group. 
The method further comprises repeating steps (b) and (c) until the polynucleotide having the predetermined sequence is obtained. 
Hiatt et al. teaches wherein said initiating substrate further comprises oligonucleotide sequences and wherein said initiating substrate is immobilized on a solid support. 
Hiatt et al. teaches there are many enzymes capable of catalyzing the formation of phosphodiester bonds and include polymerases, or transferases.
Hiatt et al. teaches after the appropriate incubation time, the enzyme, unreacted mononucleotide, buffer and divalent cation are separated from the initiating substrate. If the reaction was performed using a free and soluble substrate, it can be separated by conventional size exclusion chromatography or similar types of separation techniques including but not limited to ion exchange chromatography and affinity chromatography. For initiating substrates immobilized on solid supports, separation is achieved by washing the support with water or a suitable buffer. (See Summary, col. 7, 9, 12, and claims)
Hiatt et al. teaches the initiating substrate may contain a single nucleoside having a free and unmodified 3'-hydroxyl group, or a preassembled oligo- or polynucleotide may be provided as an initiating substrate. 
Hiatt et al. teaches the incorporation of the method described herein in an automated process in an apparatus and in devices. For example, the various buffer and reagent solutions of the inventive process can be provided to synthesis columns containing initiating substrates affixed to solid support matrices by the use of flexible tubing attached to peristaltic pumps or similar devices controlled by a microprocessor programmed to meter the exact quantities of the materials in the correct sequence. 
However, Hiatt et al. does not teach step c. adding a capping polyphosphate containing species comprising a compound of formula (I).

Chen et al. WO 2016/139477:
Chen et al. provides a method of nucleic acid synthesis, which comprises the steps of: 
(a) providing an initiator sequence; 
(b) adding a 3'-O-azidomethyl blocked nucleotide triphosphate to said initiator sequence in the presence of terminal deoxynucleotidyl transferase (TdT) or a functional equivalent or fragment thereof, 
(c) removal of TdT; 
(d) cleaving the 3'-O-azidomethyl group from the 3'-O-azidomethyl blocked nucleotide triphosphate in the presence of a cleaving agent; 
(e) removal of the cleaving agent; and (f) adding a capping group to any uncleaved 3'-O-azidomethyl groups. 
Chen et al. also provides, inorganic pyrophosphatase, such as purified, recombinant inorganic pyrophosphatase from Saccharomyces cerevisiae.
 However, Chen et al. does not teach a step of adding a capping polyphosphate containing species comprising a compound of formula (I).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/            Primary Examiner, Art Unit 1637                                                                                                                                                                                            	29 July 2022